DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Examiner’s Notes
Examiner notes that any rejections and/or objections recited in the previous final office action dated 05/07/2021 and not repeated herein are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claims 7, 9, and 12-17 recite “by weight of the total materials in the packaging structure” for which there is insufficient written description support. Applicant points to paragraphs 0125-0129 of the instant specification for support for this phrase. However, this does not show support for the content ranges being based off the weight of the entire packaging structure. It is noted that Applicant’s specification paragraphs 0019-0020 have support for a layer having a weight percent of a specific component relative to total weight of the layer. Further, paragraphs 0125-0137 of the instant specification discuss content ranges for a composition. Therefore, the weight ranges are all directed to a specific composition in a specific layer (layer 2). Therefore, there does not appear to be support for the packaging structure having a weight percent of a specific composition relative to total weight of the entire packaging structure. Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9, and 12-17 recite content ranges of materials in the second layer “of the total materials by weight of the packaging structure.” It is unclear if these content ranges are passed on total weight of the second layer, or based on total weight of the entire packaging structure. For purposes of examination, claims 7, 9, and 12-17 are interpreted such that the content ranges are based on total weight of the second layer as supported by the instant specification paragraphs 19-20. An example of this interpretation for claim 7 could be written as “wherein the second layer comprises 5% to 6% by weight of blue-white TiO2 color concentrate.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-9, 12-22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kani (US 20180015707 A1) (newly cited) in view of Dalgewicz, III (US 6773735) (previously cited) and Rice (US 516904) (previously cited).
Regarding claim 1, Kani teaches a packaging structure comprising a layer of resin component (A) and salt component (B) (first layer) adjacent a layer of resin component (A) without salt component (B) (second layer) which is adjacent a layer of resin component (A) and salt component (B) (third layer) (Kani, Abstract, Par. 0011-0012, 0025, 0177-0179, and 0195 – see “I/II/I”). Kani further teaches that the resin component can comprise two or more resins including post-consumer resins (recycled) (Kani, Par. 0031-0032). Kani therefore teaches that the first layer and the third layer comprise post-consumer resins. Kani further teaches that the resin component in the second layer can comprise a gas barrier resin which can be post-consumer (recycled) resin PET (Kani, Par. 0158-0166). Kani further teaches that the resin component in the second layer can further comprise an olefin resin including a polyolefin and ethylene methyl acrylate (Kani, Par. 0030-0032, 0042-0049), a polypropylene maleic anhydride copolymer (Kani, Par. 0030-0032, 0084-0087, 0158, and 0229), and a polyamide produced from m-
Kani does not teach that the second layer comprises an ethylene/methyl acrylate/glycidyl methacrylate terpolymer. 
Dalgewicz teaches a thermoformed multilayered thermoplastic container comprising a first polymeric layer and a third polymeric layer (Dalgewicz, Col. 1 Lines 42-46 and Claim 1). Dalgewicz further teaches that the first polymeric layer comprises a post-consumer waste polyethylene terephthalate (PCR PET) with a compatibilizer/emulsifier/surfactant (ces) ter-polymer, such as ethylene/glycidyl methacrylate/methacrylate, and a polyolefin (polyethylene or polypropylene) (Dalgewicz, Col. 1 Lines 59-61, Col. 2 Lines 6-11, Col. 3 Lines 4-6, Col. 5 Lines 14-55, and Col. 7 Lines 25-40).
Since both Kani and Dalgewicz are analogous art as they both teach multilayered packaging structures comprising a layer of post-consumer PET and a polyolefin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Dalgewicz to modify Kani and add an ethylene/methyl acrylate, glycidyl methacrylate ter-polymer to the second layer of Kani. This would allow for improved adhesion, emulsion, and compatibilization properties (Dalgewicz, Col. 5 Lines 26-55). 
Modified Kani does not teach that the coating is a polyethyleneimine coating.
Rice teaches a polyester film coated with a polyethyleneimine to render the film receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (Rice, Col. 2, Lines 49-68 and Col. 3 Lines 25-28).
Since both modified Kani and Rice are analogous art as they both teach polyester films used for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Rice and create the coating of modified Kani from 
Regarding claim 2, modified Kani teaches that the polyolefin is polypropylene (Kani, Par. 0041-0042).
Regarding claim 3, modified Kani teaches that the first layer is disposed on an interior of the packaging structure (Kani, Par. 0179).
Regarding claim 4, modified Kani teaches that the first layer is disposed on an interior of the packaging structure (Kani, Par. 0179) and that the packaging structure is used with foodstuff (Kani, Par. 0195-0196). Therefore, it would be obvious to one of ordinary skill in the art that the first layer is a food contact layer.
Regarding claim 5, modified Kani teaches that the third layer is disposed on an exterior of the packaging structure (Kani, Par. 0179).
Regarding claim 8, modified Kani teaches that the packaging structure comprises various food packaging structure such as cups or trays (Kani, Par. 0192 and 0195-0196). Therefore, it would have been obvious to one of ordinary skill in the art to create a tray of multiple containers in order to provide a container that may accommodate multiple separate products.
Regarding claim 9
Regarding claims 12-13, modified Kani teaches that the second layer comprises multiple different resins as the resin (A) as stated above (Kani, Par. 0030-0031). Modified Kani further teaches that a main resin is used in the resin (A) and that secondary resins in the resin (A) may comprise 30% by weight or less of the second layer, and thus the main resin can comprise 70% of more of the second layer (Kani, Par. 0093). Therefore, modified Kani teaches that the second layer comprises 70% or more of the post-consumer resin PET, which overlaps the claimed ranges of 50% to 75% (claim 12) and 40% to 70% (claim 13), and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 14, modified Kani teaches that the polyolefin of the second layer comprises polypropylene (Kani, Par. 0041-0042). Modified Kani further teaches that the second layer comprises multiple different resins as the resin (A) as stated above (Kani, Par. 0030-0031). Modified Kani further teaches that a main resin is used in the resin (A) and that secondary resins in the resin (A) may comprise 30% by weight or less of the second layer (Kani, Par. 0093). Therefore, modified Kani teaches that the second layer comprises 30% by weight or less of the polypropylene, which overlaps the claimed range of 5% to 60%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 15, modified Kani teaches that the polyolefin of the second layer comprises high density polyethylene post-consumer resin (Kani, Par. 0030-0032 and 0041-0043). Modified Kani further teaches that the second layer comprises multiple different resins as the resin (A) as stated above (Kani, Par. 0030-0031). Modified Kani further teaches that a main resin is used in the resin (A) and that secondary resins in the resin (A) may comprise 30% by weight or less of the second layer (Kani, Par. 0093). Therefore, modified Kani teaches that the second layer comprises 30% by weight or less of the high density polyethylene post-consumer resin, which overlaps the claimed range of 5% to 60%, and therefore establishes a prima facie
Regarding claims 16-17, modified Kani teaches that the second layer comprises multiple different resins as the resin (A) as stated above (Kani, Par. 0030-0031). Modified Kani further teaches that a main resin is used in the resin (A) and that secondary resins in the resin (A) may comprise 30% by weight or less of the second layer (Kani, Par. 0093). Therefore, modified Kani teaches that the second layer comprises 30% by weight or less of the ethylene methyl acrylate (claim 16) and 30% by weight or less of the ethylene/methyl acrylate/glycidyl methacrylate terpolymer (claim 17), which overlaps the claimed ranges of 10% (claim 16) and 1% to 2% (claim 17), and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 18, modified Kani teaches that the first layer, second layer, and third layer are melt adhered (Kani, Par. 0142, 0154, and 0188).
Regarding claim 19, modified Kani teaches that the first layer, second layer, and third layer are co-extruded (Kani, Par. 0188 and 0233).
Regarding claim 20, modified Kani teaches that the first layer additionally comprises a polyolefin (Kani, Par. 0030-0031).
Regarding claim 21, Kani teaches a formable sheet comprising a layer of resin component (A) and salt component (B) (first layer) adjacent a layer of resin component (A) without salt component (B) (second layer) which is adjacent a layer of resin component (A) and salt component (B) (third layer) (Kani, Abstract, Par. 0011-0012, 0025, 0177-0179, and 0195 – see “I/II/I”). Kani further teaches that the resin component can comprise two or more resins including post-consumer resins (recycled) (Kani, Par. 0031-0032). Kani therefore teaches that the first layer and the third layer comprise post-consumer resins. Kani further teaches that the resin component in the second layer can comprise a gas barrier resin which can be post-consumer (recycled) resin PET (Kani, Par. 0158-0166). Kani further teaches that the resin component in the second layer can further comprise an olefin resin including a polyolefin and ethylene methyl acrylate (Kani, Par. 0030-0032, 0042-0049), a polypropylene maleic anhydride 
Kani does not teach that the second layer comprises an ethylene/methyl acrylate/glycidyl methacrylate terpolymer. 
Dalgewicz teaches a thermoformed multilayered thermoplastic container comprising a first polymeric layer and a third polymeric layer (Dalgewicz, Col. 1 Lines 42-46 and Claim 1). Dalgewicz further teaches that the first polymeric layer comprises a post-consumer waste polyethylene terephthalate (PCR PET) with a compatibilizer/emulsifier/surfactant (ces) ter-polymer, such as ethylene/glycidyl methacrylate/methacrylate, and a polyolefin (polyethylene or polypropylene) (Dalgewicz, Col. 1 Lines 59-61, Col. 2 Lines 6-11, Col. 3 Lines 4-6, Col. 5 Lines 14-55, and Col. 7 Lines 25-40).
Since both Kani and Dalgewicz are analogous art as they both teach multilayered packaging structures comprising a layer of post-consumer PET and a polyolefin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Dalgewicz to modify Kani and add an ethylene/methyl acrylate, glycidyl methacrylate ter-polymer to the second layer of Kani. This would allow for improved adhesion, emulsion, and compatibilization properties (Dalgewicz, Col. 5 Lines 26-55). 
Modified Kani does not teach that the coating is a polyethyleneimine coating.
Rice teaches a polyester film coated with a polyethyleneimine to render the film receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (Rice, Col. 2, Lines 49-68 and Col. 3 Lines 25-28).
Since both modified Kani and Rice are analogous art as they both teach polyester films used for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding claim 22, modified Kani teaches that the polyolefin is polypropylene (Kani, Par. 0041-0042).
Regarding claim 26, modified Kani teaches that the packaging structure comprises various food packaging structure such as cups or trays (Kani, Par. 0192 and 0195-0196). Therefore, it would have been obvious to one of ordinary skill in the art to create a tray of multiple containers in order to provide a container that may accommodate multiple separate products.
Regarding claim 27, modified Kani teaches that the first layer comprises a polyolefin (Kani, Par. 0030-0032).
Regarding claim 28, Kani teaches a packaging structure comprising a layer of resin component (A) and salt component (B) (first layer) in contact with a layer of resin component (A) without salt component (B) (second layer) which is in contact with a layer of resin component (A) and salt component (B) (third layer) (Kani, Abstract, Par. 0011-0012, 0025, 0177-0179, and 0195 – see “I/II/I”). Kani further teaches that the resin component can comprise two or more resins including post-consumer resins (recycled) (Kani, Par. 0031-0032). Kani therefore teaches that the first layer and the third layer comprise post-consumer resins. Kani further teaches that the resin component in the second layer can comprise a gas barrier resin which can be post-consumer (recycled) resin PET (Kani, Par. 0158-0166). Kani further teaches that the resin component in the second layer can further comprise an olefin resin including a polyolefin and ethylene methyl acrylate (Kani, Par. 0030-0032, 0042-0049), a polypropylene maleic anhydride copolymer (Kani, Par. 0030-0032, 0084-0087, 0158, and 0229), and a polyamide produced from m-xylenediamine (Kani, Par. 0030-0035 and 0035). Kani further teaches that 
Kani does not teach that the second layer comprises an ethylene/methyl acrylate/glycidyl methacrylate terpolymer. 
Dalgewicz teaches a thermoformed multilayered thermoplastic container comprising a first polymeric layer and a third polymeric layer (Dalgewicz, Col. 1 Lines 42-46 and Claim 1). Dalgewicz further teaches that the first polymeric layer comprises a post-consumer waste polyethylene terephthalate (PCR PET) with a compatibilizer/emulsifier/surfactant (ces) ter-polymer, such as ethylene/glycidyl methacrylate/methacrylate, and a polyolefin (polyethylene or polypropylene) (Dalgewicz, Col. 1 Lines 59-61, Col. 2 Lines 6-11, Col. 3 Lines 4-6, Col. 5 Lines 14-55, and Col. 7 Lines 25-40).
Since both Kani and Dalgewicz are analogous art as they both teach multilayered packaging structures comprising a layer of post-consumer PET and a polyolefin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Dalgewicz to modify Kani and add an ethylene/methyl acrylate, glycidyl methacrylate ter-polymer to the second layer of Kani. This would allow for improved adhesion, emulsion, and compatibilization properties (Dalgewicz, Col. 5 Lines 26-55). 
Modified Kani does not teach that the coating is a polyethyleneimine coating.
Rice teaches a polyester film coated with a polyethyleneimine to render the film receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (Rice, Col. 2, Lines 49-68 and Col. 3 Lines 25-28).
Since both modified Kani and Rice are analogous art as they both teach polyester films used for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Rice and create the coating of modified Kani from a polyethyleneimine. This would allow for the making of the container exterior of the packaging .

Claims 6-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kani in view of Dalgewicz, III and Rice as stated above for claims 1 and 21, further in view of Pollard (US 3844810) (previously cited).
Regarding claims 6 and 25, modified Kani teaches all of the elements of the claimed invention as stated above for claims 1 and 21. Modified Kani further teaches that the second layer may include a colorant and may also include TiO2 (Kani, Par. 0134-0136, 0140, and 0174). 
Modified Kani does not specifically disclose that at least one of the first layer, the second layer, and the third layer additionally comprise blue-white TiO2 color concentrate.
Pollard discloses a coated pigment formulated with thermoplastic resin, such as titanium dioxide (i.e., white) and blue toner, wherein the pigments have a high degree of dispersion, brilliant reflected hues, and increased pigment concentration of the polymer used for a film or sheet (Pollard, Col. 3 Lines 9-15, Col. 3 Lines 41-50, Col. 7 Lines 1-20 and Col. 10 Lines 23-26). 
Since both modified Kani and pollard are analogous art as they are both directed towards thermoplastic films comprising a colorant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a colorant such as a combination of a blue toner and TiO2 in the second layer of modified Kani as taught by Pollard. This would allow for a blue-white color with a high degree of dispersion, brilliant reflected hues, and an increased pigment concentration (Pollard, Col. 3 Lines 9-15 and Col. 3 Lines 41-50).
Regarding claim 7, modified Kani teaches that the second layer comprises 5% by weight or less of blue-white TiO2 color concentrate (Kani, Par. 0140), which overlaps the claimed range of 5% to 6%, prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Response to Arguments
Applicants remarks and amendments filed 09/09/2021 have been fully considered. 
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous final office action. 
The rejections under 35 USC § 112 set forth in the previous final office action are NOT withdrawn due to the claim amendments failing to remedy the issues.
Applicant argues that paragraphs 0125-0129 of the instant specification provides support for the content ranges based on an entire weight of the packaging structure. However, this does not show support for the content ranges being based off the weight of the entire packaging structure. It is noted that Applicant’s specification paragraphs 0019-0020 have support for a layer having a weight percent of a specific component relative to total weight of the layer. Further, paragraphs 0125-0137 discuss content ranges for a composition. Therefore, the weight ranges are all directed to a specific composition in a specific layer (layer 2). Therefore, there does not appear to be support for the packaging structure having a weight percent of a specific composition relative to total weight of the entire packaging structure.
Regarding arguments directed to the rejections over prior art, Applicant’s arguments regarding the previous rejection using Dalgewicz are considered moot for the following reasons:
A new grounds of rejection has been made. The new grounds of rejection no longer relies on Dalgewicz as a primary reference and instead not relies on newly cited Kani as the primary reference. While Dalgewicz is still cited, Dalgewicz is only cited as a secondary reference to teach the ethylene/methyl acrylate/glycidyl methacrylate terpolymer. To note, the new 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782